The order under review grants defendant’s motion to vacate Ms default in answering, fixes the date of issue as of the 29th day of June, 1938, and grants the defendant leave to serve Ms answer and demand for a change of venue within ten days after service of a copy of the said order with notice of entry thereof and to serve a notice of motion for change of venue within the statutory period after such service of said demand. Plaintiffs appeal from so much thereof as permits the defendant to serve a demand for change of venue with Ms answer and to serve a notice of motion for change of venue witMn the statutory period after such service of demand and wMch directs that the joinder of issue shall be deemed as of June 29, 1938. Order affirmed, with ten dollars costs and disbursements. No opinion. Present — Hagarty, Carswell, Johnston, Taylor and Close, JJ.